Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 4 has been amended. No claims have been added or cancelled. Currently claims 1-6 are under review.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Herman Paris on June 28, 2022.

The application has been amended as follows: 
Claim 4.		A touch panel, comprising:
	first arrays of electrodes, each of the first arrays including multiple electrodes that are arranged in a first direction, the first arrays being arranged parallel to each other in a second direction that intersects the first direction, the electrodes of the each of the first arrays including triangular end electrodes disposed at ends of the each of the first arrays and rhombus-shaped electrodes that are disposed between the triangular end electrodes, and vertices of the electrodes of the each of the first arrays being connected to each other; 
second arrays of electrodes, each of the second arrays including multiple electrodes that are arranged in the second direction, the second arrays being arranged parallel to each other in the first direction, the electrodes of the each of the second arrays including triangular end electrodes disposed at ends of the each of the second arrays and rhombus-shaped electrodes that are disposed between the triangular end electrodes, and vertices of the electrodes of the each of the second arrays being connected to each other; and 
leads each of which extends from one of the triangular end electrodes of the first arrays and the second arrays connects the one of the triangular end electrodes to an external device, wherein 
the electrodes of one of the first arrays and the second arrays are positioned in gaps between the electrodes of another one of the first arrays and the second arrays such that the first arrays of electrodes and the second arrays of electrodes form a rectangular detection part as a whole; 
the triangular end electrodes consist of two corner electrodes located in a corner 
the leads include a lead, the lead including a first straight-line segment and a second straight-line segment connected to the first straight-line segment, both the first straight-line segment and the second straight-line segment extending parallel to [[the]] a side of the rectangular detection part, the first straight-line segment being only alongside the corner electrode whose outside edge is on the side of the rectangular detection part, the second straight-line segment being only alongside [[a]] triangular end electrodes other than the two corner electrodes whose outside edges are on the side of the rectangular detection part, the triangular end electrodes being arranged next to the corner electrodes, the first straight-line segment being at a first distance from the outside edge of the corner electrode, the second-line segment being at a second distance from the outside edge of the triangular end electrode, the first distance being greater than the second distance.

Allowable Subject Matter
Claims 1-6 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches a touch panel, comprising: first arrays of electrodes; second arrays of electrodes; and an output part where leads extending from the triangular end electrodes are combined and connected to an external device/leads each of which extends from one of the triangular end electrodes of the first arrays and the second arrays and connects the one of the triangular end electrodes to an external device; and one of the triangular end electrodes of the first arrays and one of the triangular end electrodes of the second arrays constitute corner electrodes that are disposed in a same corner on one of four sides/a side of the rectangular detection part and facing the leads, and at least one of the corner electrodes is smaller in area than other triangular end electrodes disposed on the same side of the rectangular detection part, such that an outer side of the at least one of the corner electrodes is parallel and indented from the side of the rectangular detection part including all the base limitations nor do they teach a touch panel, comprising: first arrays of electrodes; second arrays of electrodes; and leads each of which extends from one of the triangular end electrodes of the first arrays, wherein the triangular end electrodes consist of two corner electrodes located in a corner of the rectangular detection part; and the leads include a lead, the lead including a first straight-line segment and a second straight-line segment connected to the first straight-line segment, both the first straight-line segment and the second straight-line segment extending parallel to a side of the rectangular detection part, the first straight-line segment being only alongside the corner electrode whose outside edge is on the side of the rectangular detection part, the second straight-line segment being only alongside triangular end electrodes other than the two corner electrodes whose outside edges are on the side of the rectangular detection part, the triangular end electrodes being arranged next to the corner electrodes, the first straight-line segment being at a first distance from the outside edge of the corner electrode, the second-line segment being at a second distance from the outside edge of the triangular end electrode, the first distance being greater than the second distance including the base limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/               Examiner, Art Unit 2621       


/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621